Citation Nr: 1505072	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  09-36 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether a November 4, 1949, decision of the Board, which denied an increased evaluation for hydronephrosis of the left kidney, then rated as 10 percent disabling, should be revised or reversed on the grounds of clear and unmistakable error. 

2.  Whether a September 26, 1961, decision of the Board, which denied the granting of service connection for a neuropsychiatric disorder, should be revised or reversed on the grounds of clear and unmistakable error. 

3.  Whether an October 17, 1962, reconsideration action of the Board, which denied the revision of the Board's decision of September 26, 1961, that had denied the granting of service connection for a neuropsychiatric disorder, should be revised or reversed on the grounds of clear and unmistakable error. 

4.  Whether a July 2, 1981, decision of the Board, which denied the granting of service connection for a psychiatric disorder and a back disorder, should be revised or reversed on the grounds of clear and unmistakable error. 

5.  Whether a December 13, 1983, decision of the Board, which denied the granting of service connection for a chronic acquired psychiatric disorder and a chronic gastrointestinal disorder, should be revised or reversed on the grounds of clear and unmistakable error.


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran was on active duty in the US Army from December 1942 to November 1947.  

This matter comes before the Board of Veterans' Appeals (Board) of the Department of Veterans Affairs (VA) on the fiduciary's September 2009 motion alleging clear and unmistakable error in previous Board decisions.  In April 2010, the Board denied the Veteran's claims.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims (the Court).  The Veteran died in November 2011.

In December 2011, after receiving notice of the death of the Veteran, and because a motion for substitution was not received, the Court vacated the Board's April 2010 decision and dismissed the appeal for lack of jurisdiction.


FINDING OF FACT

The Veteran died in November 2011.



CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2014); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran (appellant) died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302. 

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106. 

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106.  The Board's dismissal of this appeal does not affect the right of an eligible person to be substituted as the appellant for purposes of processing the claims to completion.








ORDER

The Veteran's appeal regarding the issue of whether there was clear and unmistakable error in the November 1949, September 1961, October 1962, July 1981, and December 1983, decisions of the Board, is dismissed.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


